                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


RICHARD LAWERANCE SHUNK, JR.,

               Plaintiff,

                                                      Civil Action 2:18-cv-00895
       v.                                             Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                                            ORDER

       Upon the parties’ Joint Motion for Remand for Further Proceedings Pursuant to Sentence

Four of 42 U.S.C. § 405(g) (ECF No. 15), the decision of the Commissioner is REVERSED and

this action is hereby REMANDED to the Commissioner of Social Security for further

proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g).

       Upon receipt of the Court order, the Appeals Council will vacate all findings in the

Administrative Law Judge’s decision. The Commissioner will develop the administrative record

as necessary to determine whether Plaintiff is disabled within the meaning of the Social Security

Act and then issue a new decision.

       The Clerk is DIRECTED to enter FINAL JUDGMENT in this action.

       IT IS SO ORDERED.



Date: February 15, 2019                                 /s/ Elizabeth A. Preston Deavers .
                                                    ELIZABETH A. PRESTON DEAVERS
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
